DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments were received on 4/1/22. Claims 35-70 are new.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/22 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/7/22 is considered by the examiner.

Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 103 as being unpatentable Kameda et al. in view of Ohta et al. in further view of Yoon et al., on claims 10, 12, 18-20, 27-31 are withdrawn. 
The rejection under 103 as being unpatentable over Kameda et al. in view of Ohta et al., in further view of Yoon et al. in furthest view of Lee et al. on claim 11 is  withdrawn.
Allowable Subject Matter
Claims 10-12, 18-20, 27-34 are allowed.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Teddy Gron on 5/16/22.
The application has been amended as follows: 
Please delete claim 33.
In claim 10, line 2, please delete “:”
In claim 10, between lines 5-6, please insert,
 “wherein the carbon material has an initial discharge capacity of from 420 to 497 mAh and an input/output resistance of from 1.30 to 1.39 Ω,”

Please delete claim 34.
In claim 32, line 2, please delete “:”
In claim 32, lines 6-7, please insert, “wherein the carbon material has an initial discharge capacity of from 420 to 497 mAh and an input/output resistance of from 1.30 to 1.39 Ω.”

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the instant claims are to a carbon material for a negative electrode of a non- aqueous secondary battery. The carbon material comprising (1) composite carbon particles (A) containing elemental silicon, and (2) amorphous composite graphite particles (B) comprising graphite particles (C) and amorphous carbon. The carbon material has an initial discharge capacity of from 420 to 497 mAh and an input/output resistance of from 1.30 to 1.39 Ω. 
The composite carbon particles (A) comprises dibutyl phthalate (DBP) oil absorption of the is 30 ml/100g to 65 ml/100g. 
The mass proportion of the amorphous composite graphite particles (B) in the carbon material for a negative electrode of a non-aqueous secondary battery is greater than 0% by mass and 90% by mass or less, and wherein a Raman R value of the graphite particles (B) is from 0.2 to 0.6, wherein the Raman R value is an intensity ratio, IB/IA, of an intensity IB of a maximum peak PB around 1360 cm-1 to an intensity IA of a maximum peak PA around 1580 cm-1 in a Raman spectrum.
	The closest prior art WO/2010/110443 translated using US Publication 2012/0064403 to Kameda et al. discloses a carbon material for a negative electrode of a non-aqueous secondary battery, the carbon material comprising: (1) composite carbon particles of B and amorphous composite particles of A. The Kameda discloses a carbon particle of B (i.e. Applicant’s claimed composite carbon particles A) comprises a graphite with a graphitic cover ([0097]). The Kameda reference discloses an amorphous composite graphite particles (A) comprising graphite particles and amorphous carbon (Applicants claimed B particle; P), wherein a  Raman R value of the graphite particles (A) is 0.2 or greater but 0.6 or less, when the Raman R value is defined as an intensity ratio, IB/IA, of an intensity IB of a maximum peak PB around 1360 cm1 to an intensity IA of a maximum peak PA around 1580 cm' in a Raman spectrum (P46). The composition between composite particle carbon particle B and the amorphous composite graphite particles (A) are 30 wt% and 70 wt%, respectively (P147).  However, the Kameda reference does not disclose, nearly disclose or provide motivation in modifying the composite carbon particle of B (Applicant’s claimed composite carbon particle A) comprises the property of dibutyl phthalate oil absorption is 30ml/100g to 65ml/100g and the composite carbon particle of graphite comprises silicon. The Kameda reference does not disclose, nearly disclose or provide motivation to modify the carbon material has an initial discharge capacity of from 420 to 497 mAh and an input/output resistance of from 1.30 to 1.39 Ω. As can be seen by the Applicant’s invention, the initial discharge and input/output resistance is not an inherent property.
	The prior art WO2013183530 to Ohta et al. discloses a negative electrode active material comprising graphite (Abstract]) comprising the property of dibutyl phthalate oil absorption is 32ml/100g-45ml/100g. However, the Ohta et al. reference does not disclose, nearly disclose or provide motivation in modifying the composite carbon particle of B (Applicant’s claimed composite carbon particle A) comprises the property of dibutyl phthalate oil absorption is 30ml/100g to 65ml/100g and the composite carbon particle of graphite comprises silicon. Additionally, the Ohta reference does not disclose, nearly disclose or provide motivation to modify the carbon material has an initial discharge capacity of from 420 to 497 mAh and an input/output resistance of from 1.30 to 1.39 Ω. As can be seen by the Applicant’s invention, the initial discharge and input/output resistance is not an inherent property.
 	The prior art US Publication 2013/0040203 to Yoon et al. discloses incorporating Si into graphite, however, the Yoon et al. reference does not disclose, nearly disclose or provide motivation in modifying the composite carbon particle of B (Applicant’s claimed composite carbon particle A) comprises the property of dibutyl phthalate oil absorption is 30ml/100g to 65ml/100g and the composite carbon particle of graphite comprises silicon. Additionally, the Yoon et al. reference does not disclose, nearly disclose or provide motivation to modify the carbon material has an initial discharge capacity of from 420 to 497 mAh and an input/output resistance of from 1.30 to 1.39 Ω. As can be seen by the Applicant’s invention, the initial discharge and input/output resistance is not an inherent property.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725